Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novlan US 20190053235.

Regarding claims 18, 30, Novlan teaches a method of wireless communication by a wireless device, the method comprising: receiving, from an apparatus, one or more floating/variable -band channel state information (CSI) reference signals (RSs); generating one or more CSI reports based on the one or more CSI-RSs; and transmitting the one or more CSI reports ([0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan US 20190053235.

Regarding claim 1, 29, Novlan teaches a method of wireless communication by an apparatus, the method comprising:
determining a floating band for transmitting one or more channel state information reference signals (CSI-RSs) to a wireless device; and
transmitting the one or more CSI-RSs to the wireless device on the floating band ([0036]).
Although Novlan is silent on determining a floating band based on a previously scheduled data transmission by the apparatus, this would have been obvious. For instance if it were determined that a band/subband for a previously scheduled data transmission was of poor quality, then it would have been obvious not to reuse the band/subband.

Regarding claim 4, determining the floating band based on the previously scheduled data transmission comprises determining a frequency range for the one or more CSI-RSs that is different than a frequency range of the previously scheduled data transmission (Novlan: variable transmission bandwidths, [0036]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan as applied to claim 1 above, and further in view of Petersson US 20190191411.
Although Novlan teaches CSI-RS, the reference is silent on sidelink CSI-RS.
Petersson teaches sidelink CSI-RS ([0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Novlan by the one or more CSI-RSs comprise sidelink CSI-RSs; and transmitting the one or more CSI-RSs to the wireless device comprises transmitting the one or more CSI-RSs to one or more other UEs via a sidelink channel, as suggested by Petersson. This modification would benefit the system by providing a proven, reliable method for transmitting the CSI-RS.

Allowable Subject Matter
Claims 3, 5-17, and 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476